SEITZ, Circuit Judge
(concurring).
I agree that the order of the district court should be affirmed because plaintiffs have not established the prerequisites to the issuance of a preliminary injunction. However, I deem it appropriate to set forth my conclusions in a separate opinion because I find it unnecessary to reach some of the issues discussed in Judge Aldisert’s opinion.
In my view plaintiffs have asserted three claims which they contend entitle them to a preliminary injunction: (1) the district attorney is harassing them through an unconstitutional bad-faith investigation for the purpose of chilling their rights of speech, political opposition and association; (2) the district attorney’s malicious bad-faith investigation has deprived them of property without due process of law by irreparably harming their construction project; (3) plaintiffs are being denied the right to counsel in their grand jury appearances and are being publicly branded as criminals in violation of their constitutional rights. Plaintiffs also contend that the district judge committed reversible error in unduly limiting them in making their record, particularly on (1) and (2) above.
As to the first ground, I believe that plaintiffs have simply not shown any bad-faith harassment of constitutional proportions and that the district judge did not commit reversible error in his evidentiary rulings on this issue.
As to the second ground, I think that plaintiffs may indeed have shown that their construction project is being irreparably harmed. But irreparable harm alone does not entitle plaintiffs to relief from a federal court; it must be shown that, the harm is being caused by some unconstitutional or illegal action. The only such action alleged is that the district attorney is investigating them maliciously and in bad faith. As with the first ground, however, I think that plaintiffs have simply not made the requisite showing that the district attorney did anything improper. Nor do I think that the evidentiary rulings on this issue constituted reversible error.
As to the grand jury right to counsel claim, it seems to me that plaintiffs have an adequate remedy at law should any incriminating statements extracted without counsel be offered at any criminal trial. The legal issue they have strenuously argued is not ripe for adjudication. Moreover, I do not think that plaintiffs’ claim that the investigating grand jury operates to publicly brand them with guilt entitles them to a preliminary injunction since on this record I can find nothing which would warrant application of the doctrine of Jenkins v. McKeithen, 395 U.S. 411, 89 S.Ct. 1843, 23 L.Ed.2d 404 (1969).